 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica, Local 953 and Corbesco, Inc. Case15-CB-263018 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 25 February 1983 Administrative Law JudgeRichard J Linton issued the attached decision TheRespondent and the Charging Party filed excep-tions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderWith respect to the remedy, we agree with thejudge's recommendation that McWaters be reim-bursed by the Respondent for the expenses he in-curred in traveling to Florida to reinstate his unionmembership While the Respondent did not ex-pressly direct McWaters to go to Florida, themanner of its initial refusal to reinstate him locallyimplied that a trip to his home local was necessaryThe Employer's representative, Barnett, spokewith Business Representative Cannon about gettinga referral for Mc Waters When faced withMcWaters' lapsed membership status, Barnett askedCannon if Cannon could do anything to straightenout things locally or whether McWaters wouldhave to travel to his home local in Florida to bereinstated Cannon simply replied there was noway he could help McWaters, implying that theonly alternative was for McWaters to go to hishome local for reinstatement We find that Can-' Respondent has excepted to some of the judge's credibility findingsThe Board s established policy is not to overrule an administrative lawjudge s credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge's decision, Chairman Dotson and MemberHunter find it unnecessary to rely on Stone Boat Yard 264 NLRB 186(1982), and Dee Cee Floor Covering 232 NLRB 421 (1977)Member Hunter would not include in the remedy travel expenses incurred when McWaters flew to Florida to reinstate his union member-ship In his view, the nexus between the discriminatory conduct and theexpenses incurred in connection with the trip has not been establishedHe notes the Respondent Union did not suggest the trip and indeed con-tinued to decline to refer McWaters out even after he went to Florida toreinstate his membership status Unlike his colleagues, he is unwilling tofind that when Cannon told Barnett 'there is no way I can help this guyCannon was "Implying" that McWaters should travel to Florida Accordingly, Member Hunter finds the expenses incurred too remote from thealleged violation to constitute an appropnate subject of the Board s reme-dial powersnon's statements•that McWaters' lack of a currentunion book was preventing his referral and that theRespondent could do nothing for McWaters local-ly•precipitated McWaters' trip to his home localin Florida In these circumstances, there is a suffi-cient nexus between the discriminatory conductand the expense of the Florida trip to warrant theremedy prescribed by the judgeORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UnitedBrotherhood of Carpenters and Joiners of America,Local 953, its officers, agents, and representatives,shall take the action set forth in the OrderDECISIONSTATEMENT OF THE CASERICHARD J LINToN, Administrative Law Judge Thiscase was tried before me in Lake Charles, Louisiana, onDecember 16, 1982, pursuant to the September 22, 1982complaint issued by the General Counsel of the NationalLabor Relations Board through the Regional Directorfor Region 15 of the Board The complaint is based on acharge filed August 9, 1982, by Corbesco, Inc (ChargingParty or Corbesco) against United Brotherhood of Car-penters and Joiners of America, Local 953 (Respondentor Local 953)In the complaint the General Counsel principally al-leges that Respondent violated Section 8(b)(1)(A) and (2)of the Act by refusing on and after August 2, 1982, torefer Alfred Leo Mc Waters to Corbesco becauseMcWaters was not a member of Local 953 and/or hadnot complied with membership requirements of Respond-ent's International Union, thereby causing Corbesco todiscriminate (by not hiring) against McWaters in viola-tion of Section 8(a)(3) of the Act 2By its answer Respondent admits certain factual mat-ters, denies violating the Act, and asserts that McWaters(was not referred because he) "did not sign the out-of-work list nor request referral under the procedure estab-lished in the HallOn the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by Corbesco and Respondent,3 I makethe following' All dates are for 1982 unless otherwise indicated2 McWater's name is spelled McWatters ' In the complaint and in thetranscript, but as McWaters when it appears in exhibits, Including hisunion membership card I shall use the spelling appearing in the exhibits3 Although counsel for the General Counsel did not file a brief shemade an oral argument, duly considered, at the close of the hearing272 NLRB No 9 CARPENTERS LOCAL 953 (CORBESCO, INC )71FINDINGS OF FACTI JURISDICTIONA Louisiana corporation, Corbesco installs industrialroofing and siding at the jobsite of a Pittsburgh PlateGlass plant in Lake Charles, Louisiana During the past12 months Corbesco purchased goods and materialsvalued in excess of $50,000 from firms who shipped suchitems to Corbesco at its Lake Charles, Louisiana jobsitedirectly from points located outside the State of Louisi-ana Respondent admits, and I find, that Corbesco is anemployer within the meaning of Section 2(2), (6), and (7)of the ActIi LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The Evidence1 IntroductionCorbesco was hired by Hyatt Construction Company(Hyatt) to install sheeting on two cell buildings at theLake Charles facility of Pittsburg Plate Glass Company(PPG) It appears that industrial sheeting is a type of in-sulation made from asbestos or plastic 4 Although therecord does not specifically identify Hyatt Constructionas the general contractor, it seems clear that such is theposition Hyatt occupiedCorbesco began work, or was scheduled to do so, onAugust 2 Ottis Barnett, Corbesco's job superintendentfor the past 12 years, testified that all employees he hiredfor the job were union members hired through Local953 Indeed, it appears that Hyatt Construction operatedthe job as a union job 5As Respondent admits in the pleadings, "At all timesmaterial herein, Respondent and Corbesco have beenparties to an understanding or arrangement and/or havemaintained and given effect to a practice providing forexclusive referral for employment for individuals in thecarpentry craft from an exclusive hiring hall operated byRespondent"Before turning to a discussion of the August 2 confer-ence of Barnett and McWaters with Ronnie Cannon,Local 953's business manager, at the union hall concern-ing initial hiring for the job, we perhaps should considercertain provisions of the pertinent collective-bargainingagreement The purpose of this review is to examine theexclusive hiring hall rules as they bear upon just whatthe exclusive arrangement was between Corbesco andLocal 953 This examination is necessary for two rea-sons First, the events herein occurred between the expi-ration date of one contract and the execution of a succes-sor agreement Second, Cannon's testimonial description4 McWaters testified that he specializes in installing industrial sheeting' In describing a meeting discussed below in more detail on August13 in Hyatt s office, Barnett quoted Danny Penwell, apparently Hyatt sjob superintendent, as ascertaining that he was union and had alwaysbeenof the hiring hall procedure differs in some respects fromthat set forth in the expired contract It should be notedthat Louisiana is a right-to-work State, and Cannon testi-fied that he is aware of that fact2 The contractual backgroundOn December 8, 1975, Corbesco siged a one-page doc-ument whereby it agreed to comply with the terms ofthe contract between Local 953 and the Lake CharlesChapter, Associated General Contractors of America,Inc, of Lake Charles, Louisiana (AGC) The brief one-paragraph text of this me-too agreement reads (R Exh2)We, the undersigned, have read this copy of the du-plicate original Agreement and do hereby agree tocomply with all the terms and conditions of em-ployment contained therein This Agreement shallremain in effect until contract is terminatedThe underlying contract existing at that time was ef-fective for the period of May 1, 1975, through April 30,1978 (G C Exh 6) The next collective-bargaining agree-ment placed in the record covers the period of May 1,1980, through April 30, 1982 (G C Exh 7) There is noevidence explaining the gap between 1978 and 1980 6Cannon testified that he considered Corbesco boundby virtue of the 1975 me-too compliance agreement untilsuch time as Corbesco notifies Local 953 that the agree-ment is terminated, and further testified that Corbescohas never given such notice He testified that he under-stands the situation as one in which the 1975 complianceagreement automatically renews and, apparently, at-taches to whatever base contract is in existence Whilethat interpretation may be debatable, there apparently isno question that Cannon considers Local 953 bound bythe terms of the 1980-1982 contract and its successorcontract as well At the very least, therefore, it appearsthat the details of the exclusive hiring hall arrangementrecognized and honored by Local 953 are the same pro-visions set forth in the 1980-1982 contract This fact isall the more obvious when, as we soon shall see, the1982-1984 contract (G C Exh 8) carried forward essen-tially the same rulesThe 1980-1983 contact expired on April 30, 1982, ap-parently by virtue of a notice to modify or terminate, foron August 27, 1982, representatives of Local 953 and theAGC executed a new agreement retroactively effectivefor the period of May 1, 1982, through April 30, 1984(G C Exh 8)In the usual industrial setting involving a 9(a) collec-tive-bargaining representative, the terms of an expiredcontract must still be observed by the parties Stone BoatYard, 264 NLRB 186 (1982) However, in the buildingand construction industry, as here, an agreement qualify-ing merely under Section 8(f) of the Act is voidable atwill unless the union gains majority status, at least at thejobsite in question Dee Cee Floor Covering, 232 NLRB6 The 1975-1978 contract contains the usual provisions of automaticextension from year to year in the absence of a notice to modify or term'nate 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD421 (1977) Before discussing this topic further, weshould consider the exclusive hiring hall provisions3 Relevant exclusive hiring hall rulesBusiness Manager Cannon testified that the exclusivehiring hall rules are contained in the contract In the1980-1982 contract, the pertinent provisions in articleIII, read(b) Exclusive Referral of Employees2 Except for the minimum number of Key men,the Employer shall notify the Union of its need forall other employees and shall not recruit applicantsdirectly or hire additional employees not referredby the Union [Emphasis supplied ]6 The Union shall maintain a list of personsavailable for employment7 Registration and referral of applicants shall bein accordance with the following plan The unionshall register all applicants for employment on afirst-in, first-out basis8 Requests by the Employer for carpenters pre-viously employed by the Employer shall be givenpreference of rehire and shall be referred to theEmployer regardless of the applicant's position onthe out-of-work list, if said applicant has signed out-of-work list and has worked for that employerwithin the past year9 Requests by the Employer for pile drivers whohave been employed by the Employer 50% of thetime during the previous calendar year in which theEmployer employed pile drivers and request by theEmployer for pile drivers previously employed bythe Employer and who have been laid off or termi-nated by the Employer within 30 days previous tothe requests shall be given preference of rehire andshall be referred to the Employer regardless of theapplicant's position on the out-of-work list10 Subject to the other provisions of this Exclu-sive Referral Plan and except in cases where theemployer calls for a particular workman by name,who has previously been in his employ, applicantsshall be referred for work on a first-in, first-outbasis [Emphasis supplied ]11 The Union shall maintain the list as outlinedabove in order the individual registers as availablefor employment12 The Union shall refer applicants to the Em-ployer in the order of their places on said list How-ever, if in the opinion of the registrant himself, hisability is not such to qualify for the job, then by sostating his position shall remain the same on theout-of-work list and the next applicant shall becalled Upon a registrant being referred for employ-ment and actually employed on a job, such regis-trant's name shall be removed from the list untilsuch time as his employment has been terminated, atwhich time he shall be registered at the bottom ofthe list If a registrant, upon being referred in regu-lar order arbitrarily refuses to accept the referral,such registrant's name shall be placed at the bottomof the list The exception to the above shall be if ap-plicant is referred to a short job five (5) days dura-tion, this will not cause the applicant to lose his po-sition on the out-of-work list17 The order of referral set forth above shall befollowed except in cases where Employers requireand call for employees possessing special skills andabilities The Union shall refer the first applicant onthe register possessing such special skills and abili-ties18 The Union shall require all job applicantswho have not previously registered to submit aresume of experience and qualifications in order todetermine their proper classification and whetherthey are qualified to perform the various requisiteskills of the craft and thereby be eligible for regis-tration and or referral19 In the event any job applicant feels he is ag-grieved with his failure to qualify for registration orwith his order of referral, he may within ten (10)days following the occurrence of the event whichconstitutes the basis for the grievance, file with theperson in charge of the registration and referraloffice, a written statement of the grievance clearlyand specifically setting forth the wrong or violationcharged An Appellate Tribunal consisting of anEmployer representative, a Union representativeand an impartial chairman appointed jointly by theEmployer and Union, shall consider the grievanceand render a decision which shall be final and bind-ing The Appellate Tribunal is authorized to issueprocedural rules for the conduct of its business, butis not authorized to add to, subtract from or modifyany of the provisions of this system and its decisionshall be in accord with the system22 When the Union refers an employee to theEmployer, the business agent shall certify to thebest of his knowledge that the referee has the expe-rience, qualifications, and physical ability to per-form the work which he has been referredAs one observes, the above rules not only provide anout-of-work (o-w-1) registration list, but also set forthcertain exemptions for key employees (rule 2) and em-ployees requested by name (rules 8 and 10) 7 Althoughrule 2 clearly permits a contractor to hire a key employ-ee directly, i e , without the employee having to obtain areferral from Local 953, Business Manager Cannon testi-fied that key employees in fact must sign the o-w-1 andbe referred without regard to their position on the o-w-1Rules 2 and 8, above, are combined in the 1982-1984 contract as art9, A readingA The employer shall have the right to employ directly key personnel In addition, the employer shall have the right, through the refer-ral procedure, to employ on any job all employees required providedsuch employees have been employed by the employer 50% of thetime during the previous twelve (12) months, or within the last 90days, and are on the out of work list All other employees requiredby the employer will be furnished and referred by the union CARPENTERS LOCAL 953 (CORBESCO, INC )73Assistant Business Agent J B Thigpen also testified thateven a key employee must sign the o-w-1 in order to bereferred I do not credit Cannon and Thigpen in this re-spect, and I find that the exclusive hiring hall arrange-ment on this point was the same as that appearing in the1980-1982 contract Thus, key employees could be hireddirectly by the contractor 8Cannon testified that a foreman qualifies as key em-ployee, and he confirmed that the provisions for key em-ployees and employees requested by name are separateand distinct rules Thus, he testified, a key employee,unlike an employee requested by name, does not have tohave worked previously for the contractor4 Events in August-September 1982Of the five witnesses who testified herein, four de-scribed the conference of August 2 McWaters-Barnett,and Cannon-Thigpen 9 The gist of the McWaters-Barnettversion is that Cannon would not refer McWaters be-cause the latter did not have a current union book De-nying that version, the Cannon-Thigpen story is thatMcWaters, for some unknown reason, to sign the o-w-1and for that reason only was denied a referral Basedprincipally on the demeanor of the witnesses, I creditMcWaters and Barnett At the same time there are ele-ments of the testimony of Cannon and Thigpen which IcreditFrom a composite of the testimony I find as followsAbout midmorning on August 2, Barnett, accompaniedby McWaters and Robbie Adams, went to the union hallof Local 953 and spoke with Cannon Present withCannon was Assistant Business Agent Thigpen Barnetttold Cannon that Corbesco was starting work on theHyatt Construction job at PPG that day and that hewanted to clear McWaters as his key man on the job 10Barnett added that he also wanted to clear Adams and toget two more men from the hall 11Cannon asked to see the union books of McWaters andAdams McWaters and Adams stated that they did nothave one Barnett explained that McWaters had droppedhis book and that Adams was not a book man Cannonsaid he could not clear McWaters and Adams becausethey did not have (union membership) books Barnettasked about Cannon referring them on permit, but thebusiness manager replied that, since they had no books,he could not help them Cannon stated that he had some300 to 400 men "on the bench" (out of work) and therewas no way he could clear McWaters and Adams 128 Although Barnett himself signed the o-w-1 in September and was referred immediately as a working foreman, this does not establish that thepractice was different from the 1980-1982 provision in rule 2 This is sobecause Barnett clearly was not aware of Corbesco's rights under rule 29 Attorney Singleton briefly testified concerning a letter he wrote toAttorney Fonti about the dispute10 Both Canon and Thigpen acknowledged at trial that McWaters wasrequested as a key man Barnett testified that as the key man, McWaterscould "run the crew" as, in essence, a working foreman" The record is unclear regarding the exact capacity for which Barnett requested Adams There is very little testimony about Adams andBarnett testified that Adams returned to Florida on August 312 Cannon testified that during August 1982 he had 350 to 400 men outof work Local 953 has about 1800 membersBarnett said that he had to get the job started, and heasked Cannon to send two men from the hall Thatended the conferenceAbout 5 30 p m that same day Barnett telephonedCannon and asked if there was any way Cannon couldreinstate McWaters without the latter having to travel to(his home local in) Florida to get his book reinstatedCannon said, "There is no way I can help this guy"Cannon testified that he could not recall any such con-versation I credit BarnettThe following day, August 3, McWaters returned toFlorida Early on August 4 he paid the appropriate duesand fees to his home local, Local 2217, in Lakeland,Florida, was reinstated as a member in good standing, re-turned the same day to New Orleans, and arrived backin Lake Charles that afternoon 13On August 5 McWaters went to the Local 953 hallaround 7 30 a m, showed his dues receipt and paid-upbook to Cannon, and asked for a referral to CorbescoAfter inspecting the documents, Cannon said, "Oh, I seeyou bought a book" McWaters stated that he had told"that man" (presumably Barnett) that he could not referMcWaters He told McWaters that, if Cannon needed toreinstate his book, he could have" done it in LakeCharles, but that he did not need the money for theUnion That ended the conversation 15Mc Waters left the union hall and went to theCorbesco job 18 At the gate McWaters informed Barnettthat Local 953 would not clear him Barnett suggestedthat McWaters get in the truck with him, unload somematerial, and then Barnett would call Local 953After the truck was unloaded by McWaters, J DHartman, the job steward," and Walter Savage, Hart-man and Savage showed McWaters their union booksand asked to see his He showed them his book and paid-up dues receipt, and explained that Local 953 would notgive him a referral Hartman responded that McWaterscould not work on the job without a referral, that thebook was no good, and that if there was no referral then"we will either strike or picket" the jobIn a few minutes Barnett appeared and the three wentto see him Hartman told Barnett that McWaters couldnot work on the job without a referral from the hallBarnett explained that McWaters was unable to get a re-ferral but that he was Barnett's foreman on the job Hart-man replied, "Well, I am sorry He works, we don'twork"Taking that remark to mean that Hartman and Savagewould walk off the job if McWaters worked, Barnett" Copies of McWaters' airline ticket, his receipt for dues and fees, andhis books showing membership in good standing are in evidence as G CExhs 9 and 9(a)14 The phrase in the transcript is "couldn t have Whether McWatersmisspoke at the hearing or whether the record is in error is uncertain, butit is clear that Cannon said he could have made the reinstatement in LakeCharlesis As with the conversation of August 2 I do not credit the testimonyof Cannon and Thigpen that McWaters on this occasion as well, refusedto sign the owl I find that signing the o w I was not mentioned onAugust 4is McWaters has worked for Corbesco 11 years out of the last 17 andin July 1982 he had worked for Corbesco and Barnett in Kansas" Cannon testified that Hartman was referred to the job on August 4 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold McWaters to leave because he did not want anytrouble on the job.About August 13 Cannon and Barnett had a confer-ence in the Hyatt Construction office of Danny Penwell.During the meeting, apparently arranged to iron outsome problems on the job, Barnett asked Cannon if hewould clear McWaters. Cannon stated that there was noway he could clear McWaters "because he is not sup-posed to move his book for 60 days." Cannon asked ifMcWaters thought he could go to any union hall andbuy a book. Barnett corrected Cannon by saying thatMcWaters merely got his book reinstated. Cannon pulleda purported copy of the Union's constitution from hispocket and stated that it prohibits a member frommoving his book for 60 days. Barnett said he had notread the constitution."About a month later, when it became necessary toexpand to two crews, Barnett hired McWaters as a su-perintendent," a supervisory position, in which classifi-cation he worked until the job ended.2• The two crewsapparently operated only a few days, and then Barnetthimself cleared through Local 953 and obtained a refer-ral to the job as a working foreman after signing the o-w-1.21 When asked why he did not suggest to McWatersthat he follow the procedure Barnett had just done toget referred, Barnett testified that he saw no need indoing so since McWaters was on the job as a superin-tendent, that there were only 3 to 4 weeks' work left bythen, and for the further reason that he thoughtMc Waters would probably not get referred anyhow.B. Concluding FindingsIn light of the foregoing, I find that Respondent re-fused to refer McWaters on August 2, 1982, to Corbescobecause McWaters initially was not a union member ingood standing. I further find that Cannon continuedthereafter to refuse to refer McWaters because Cannonfelt that McWaters had "bought" a current book for thepurpose of bypassing the 350 or so out-of-work membersof Local 953 and/or because Cannon, correctly or not,believed that a member could not work as a traveler for60 days after becoming a paid-up member of the union.By such refusal, Respondent caused Corbesco to dis-charge McWaters on August 5, 1982, and Local 953thereby violated Section 8(b)(1)(A) and (2) of the Act.18 Cannon testified that he did not recall bringing a copy of the consti-tution to the Hyatt Construction meeting. Testifying only as a witnesscalled under FRE 611(c), in effect, by the General Counsel, Cannon alsotestified that he did not believe there is any 60-day restriction No docu-mentary evidence of such a restriction was offered.19 The sequence is not entirely clear in the record. AlthoughMcWaters testified that he was off work for about a month, Barnett atone point testified that McWaters served as a supervisor when Barnettwas absent for a week beginning about August 2020 In this capacity, McWaters testified, he had to relay instructions toa working foreman There is testimony by McWaters and Barnett thatprogress of the job was slowed, in part at least, because of workers beinginexperienced and because job instructions had to be relayed rather thanan experienced person, such as McWaters, being able to serve as a work-ing foreman who could issue instructions directly to the crew.21 It is not clear whether Local 953 treated Barnett as a key man or arequest by name. In either event, he signed the o-w-1 and was referredahead of all others on the o-w-1I also find that Respondent violated Section 8(b)(1)(A)and (2) of the Act, as alleged in complaint paragraph 8,when J. D. Hartman, the job steward, threatened Barnettwith a work stoppage if Corbesco retained McWaters onthe job. I find a violation here because Barnett informedHartman that McWaters was his foreman. That is, thejob steward was told, in effect, that McWaters was a keyman. Under the exclusive hiring hall arrangement, thekey man does not have to be referred and can be hireddirectly by the employer. Although normally the jobsteward can police the contract to make certain thatworkers on the job have been referred through the ex-clusive hiring hall, the exclusive hiring hall arrangementhere has an exception to the referral procedure so thatkey men do not have to be referred through the unionhall but can be hired directly by the employer. Accord-ingly, I find that Hartman's threat constituted a violationby Local 953 as alleged.CONCLUSIONS OF LAW1.Corbesco, Inc. is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.United Brotherhood of Carpenters and Joiners ofAmerica, Local 953 is a labor organization within themeaning of Section 2(5) of the Act.3.At all relevant times Local 953 and Corbesco havehad an exclusive hiring hall arrangement and practicewhereby Corbesco hires its employees engaged as car-penters through the exclusive hiring hall operated byLocal 953.4.At all relevant times the exclusive hiring hall ar-rangement existing between Local 953 and Corbescoprovided that the employer may hire key men directlywithout such employees having to be referred throughthe exclusive hiring hall.5.On August 2, 1982, Corbesco sought to hire AlfredLeo McWaters as a key man at a jobsite of PittsburghPlate Glass Company in Lake Charles, Louisiana.6.Respondent Local 953 has violated Section8(b)(1)(A) and (2) of the Act since on or about August 2,1982, by refusing to refer Alfred Leo McWaters to em-ployment with Corbesco because he was not a memberin good standing of the Carpenters' Union, and furtherviolated Section 8(b)(1)(A) and (2) of the Act on August5, 1982, by the action of J. D. Hartman, job steward forLocal 953, in threatening Corbesco with a work stop-page if Alfred Leo McWaters remained employed byCorbesco at the Pittsburgh Plate Glass Company jobsite,thereby causing, and attempting to cause, Corbesco todiscriminate against and discharge Alfred Leo McWatersin violation of Section 8(a)(3) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act. CARPENTERS LOCAL 953 (CORBESCO, INC )75To remedy the violations found, it is recommendedthat McWaters be made whole for any loss of earningswhich he may have suffered, and any expenses he mayhave incurred, by reason of the discrimination againsthim Respondent shall be ordered to reimburseMcWaters for the expenses he incurred in traveling toand from Lake Charles, to Lakeland, Florida, on August3 through 4, 1982, wherein McWaters traveled on themistaken belief that if he reinstated his union membershipbook he could go to work in Lake Charles, LouisianaBackpay shall be computed in the manner set forth in FW Woolworth Co, 90 NLRB 289 (1950), with interestthereon as prescribed in Florida Steel Corp, 231 NLRB651 (1977) 22On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed23ORDERThe Respondent, United Brotherhood of Carpentersand Joiners of America, Local 953, its officers, agents,and representatives, shall1 Cease and desist from(a)Threatening employers bound to an exclusivehiring hall arrangement with Local 953 with a workstoppage and/or picketing if the employer retains in itsemployment a key employee hired directly by the em-ployer without the key employee being referred throughthe exclusive hiring hall, where the exclusive hiring hallarrangement in force grants such direct hiring rights tothe employer(b)Causing and/or attempting to cause Corbesco, Inc ,or any other employer to discriminate against AlfredLeo McWaters, or any other employee or job applicant,by refusing to refer or clear him for employment becausehe or they are not members in good standing of the Car-penters Union(c)In any like or related manner restraining or coerc-ing employees, members, or job applicants in the exerciseof the rights guaranteed by Section 7 of the Act2 Take the following affirmative action which is nec-essary to effectuate the policies of the Act(a)Make Alfred Leo McWaters whole for any loss ofearnings he may have suffered, including expenses in-curred in traveling round trip from Lake Charles, Louisi-ana, to Lakeland, Florida, on August 3 through 4, 1982,by reason of Respondent's unlawful refusal to refer himon August 2, 1982, and its unlawfully causing Corbesco,Inc to terminate him on August 5, 1982(b)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allhiring and referral books, out-of-work lists, steward re-ports, pension and benefit reports, and other documentsnecessary to analyze and compute the amount of back-pay due Alfred Leo McWaters under the terms of thisOrder22 See generally Isis Plumbing Go, 138 NLRB 716 (1962)23 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes(c)Post at its union hiring hall copies of the attachednotice marked "Appendix "24 Copies of the notice, onforms provided by the Regional Director for Region 15,after being signed by the Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers and employees are customarily posted Reason-able steps shall be taken by Respondent to ensure thatthe notices are not altered, defaced, or covered by anyother material(d)Sign and return to said Regional Director sufficientcopies of the attached notice for posting by employer-members of AGC, if said employers are willing, in con-spicuous places, including all places where notices to theemployees are customarily posted(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply24 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading 'Posted by Order of the National Labor Relations Board shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence and cross-examine witnesses,the National Labor Relations Board has found that weviolated the National Labor Relations Act, and theBoard has ordered us to post this notice and to complywith its provisions We intend to abide by the followingSection 7 of the Act gives employees these rightsTo engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representativesof your own choiceTo engage in activities together for the purposeof collective bargaiing or other mutual aid or pro-tectionTo refrain from the exercise of any or all suchactivitiesAccordingly, we give you these assurancesWE WILL NOT threaten employers to an exclusivehiring hall arrangement with us with a work stoppageand/or picketing if the employer retains in its employ-ment a key employee hired directly by the employerwithout the key employee being referred through the ex-clusive hiring hall, where the exclusive hiring hall arr-rangement in force grants such direct hiring rights to theemployer 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT cause or attempt to cause Corbesco,Inc , or any other employer, to discriminate againstAlfred Leo McWaters, or any other employee or job ap-plicant, by refusing to refer or clear them for employ-ment because he or they are not members in good stand-ing of the Carpenters' UnionWE WILL NOT in any like or related manner restrain orcoerce you in the exercise of your rights guaranteed youby Section 7 of the ActWE WILL make Alfred Leo McWaters whole, with in-terest, for any loss of earnings he may have suffered, in-cluding expenses incurred in traveling roundtrip fromLake Charles, Louisiana, to Lakeland, Florida, onAugust 3 through 4, 1982, by reason of our refusal torefer him on August 2, 1982, and by our causingCorbesco, Inc to terminate him on August 5, 1982UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, LOCAL 953